Benton, J.,
dissenting.
Only by the most narrow and cramped reading of City of Salem v. Colegrove, 228 Va. 290, 321 S.E.2d 654 (1984), can one reach the conclusion, as did Professor Larson, that only “[o]ne state, Virginia, . . . take[s] the position that college education is not within the boundaries of reasonable and necessary vocational rehabilitation.” 2 A. Larson, Workmen’s Compensation Law § 61.22 (1987). Although the Supreme Court in Colegrove used language which at first blush suggests that accounting is not a “specific skill or trade” and further intimates that a college education is “outside the range of benefits provided by the General Assembly,” id. at 294, 321 S.E.2d at 656, I believe that a fair reading of Colegrove discloses that the holding was limited solely to the determination that “[t]he four-year program of college education embarked upon by [Colegrove] in this case . . . fails to meet the ‘reasonable and necessary’ standard of Code § 65.1-88 when any fair consideration is given to ‘the relative costs and benefits to be derived from the program.’ ” Id. In my view, this record demonstrates that Patricia Sue Yeargain’s program of study meets that standard.
Although not necessary to its holding, the Supreme Court in Colegrove used the definition of “vocational” found in Low Splint Coal Co. v. Bolling, 224 Va. 400, 406 n.2, 297 S.E.2d 665, 668 n.2 (1982). That definition is one of several contained in Webster’s Third New International Dictionary (1971). “Voca*87tional” is also defined by Webster’s to be “of, relating to, or concerned with a vocation.” Id. at 2561. “Vocation” means “the membership of a particular occupational group: the persons engaged in a field of business, profession, or trade.” Id. Nothing in the workers’ compensation statute requires that we give the term “vocational” the narrowest of meanings. Indeed, it is precisely because “the Workmen’s Compensation Act is highly remedial and should be liberally construed in favor of the workman,” Barker v. Appalachian Power Co., 209 Va. 162, 166, 163 S.E.2d 311, 314 (1968), that we are required to accord “vocational” the meaning which includes the broad range of occupational groups, not just the meaning limited to manual labor.
In 1989 the General Assembly amended Code § 65.1-88(A)(3) by adding the second and third sentence. Code § 65.1-88(A)(3) now reads:
The employer shall also furnish or cause to be furnished, at the direction of the Industrial Commission, reasonable and necessary vocational rehabilitation training services. In the event a dispute arises, any party may request a hearing and seek the approval of the Commission for the proposed services. Such services shall take into account the employee’s pre-injury job and wage classifications; his or her age, aptitude and level of education; the likelihood of success in the new vocation; and the relative costs and benefits to be derived from such services.
By this amendment, the General Assembly has reaffirmed the concept that the statute must be liberally construed. Moreover, nothing in the statute, as amended, suggests that the General Assembly intended that a college education would be deemed in all circumstances outside the range of benefits provided under the Act.
When “fair consideration is given to ‘the relative costs and benefits to be derived from the program’ ” of study that Yeargain is pursuing, Colegrove, 228 Va. at 294, 321 S.E.2d at 656 (quoting Lancaster v. Cooper Industries, 387 A.2d 5, 9 (Me. 1978)), the “reasonable and necessary” standard of Code § 65.1-88 has been met. I believe that the Virginia standard, which is quite similar to Maine’s “reasonable and proper” standard, requires consideration of the same factors enunciated in Lancaster, “the relative costs *88and benefits to be derived from the program, the employee’s work-life expectancy, and [the employee’s] ability and motivation to undertake the program, [the employee’s] prospects for recovering work capacity through medical rehabilitation or other means, and other factors that logically become relevant on the facts of each particular case.” 387 A.2d at 9.
Commissioner O’Neill’s dissent from the commission’s decision in this case makes the appropriate analysis:
Looking solely at the employer’s economic position in this case, I find that it appears to be in the employer’s best interest to invest an additional $4,900.00 over the next two years to gain a substantial prospective saving in compensation payments. Further, and contrary to the thoughts expressed by the majority, I believe that the request of this claimant comes well within the rehabilitation concepts set forth in City of Salem v. Colegrove, supra, particularly the concept of cost-effectiveness.
First, let us look at the dollar cost to the employer. At the current rate of weekly compensation payment ($234.00) the employer will pay the claimant $12,168.00 annually. If she keeps the same job she is in at the current rate of pay, she would receive more than $52,000.00 in additional weekly compensation payments before her eligibility for temporary partial benefits would expire in January, 1993 (500 weeks). However, by continuing to pay at the current rate during the claimant’s continuing schooling until approximately December, 1990, the employer can save $20,000.00 or more if the claimant continues to show that desire to improve herself which she has already demonstrated. This figure credits the employer for investment of approximately $4,900.00 for tuition and books as proposed. In addition, any increases in pay at her present secretary/bookkeeper job would likely reduce the employer’s weekly exposure and increase the saving mentioned above.
More important than the cost benefit which is in specific conformity with the City of Salem case, the investment by the employer in the particular plan proposed by the claimant permits not only fulfillment of a legitimate rehabilitation goal but also vests a degree of control in the employer *89through its insurance representative. As the claimant would near the conclusion of her specific degree program, particular effort may be exercised to place her in a position eligible for an annual salary of $28,800.00 or more, the wage figure which would eliminate the employer’s compensation liability.
Yeargain has made laudable and extraordinary efforts to prepare for a more sedentary occupation within her physical capacity. She has obtained an associate degree, maintained good grades, obtained admittance to and completed one-half the courses required for a degree at the University of Richmond, and seeks only modest assistance in completing her schooling. Her chances of succeeding at rehabilitation are high. Because the commission failed to make the appropriate cost-benefit analysis and for the reasons stated, I would reverse the decision.